Citation Nr: 1043146	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  03-09 546	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO.

In October 2005 and October 2010, the Board remanded the case to 
the Agency of Original Jurisdiction for additional development.  
The file has now been returned to the Board for further appellate 
review.  



FINDING OF FACT

By a rating decision in October 2010 the RO granted in full the 
benefit sought on appeal.



CONCLUSION OF LAW

There being no remaining allegation of law or fact, the Board 
does not have jurisdiction to further review the issue on appeal   
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.201 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002). 

The RO issued a rating decision in October 2010 granting 
compensation under 38 U.S.C.A. § 1151 for hepatitis C infection.  
This represents full satisfaction of the Veteran's claim on 
appeal, and there remain no allegations of error of fact or law 
for the Board to review. 

In such an instance the Board does not have jurisdiction to 
review the appeal, and a dismissal is appropriate. 38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

The appeal as to this issue must accordingly be dismissed as 
moot. See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).



ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





Department of Veterans Affairs


